TORPY, J.
We reverse Appellant’s conviction for attempted second-degree murder because the jury charge on the lesser-included offense of attempted voluntary manslaughter was fundamentally erroneous. Cannon v. State, 77 So.3d 684 (Fla. 5th DCA 2011); Willis v. State, 70 So.3d 739 (Fla. 5th DCA 2011); Burton v. State, — So.3d -, 2011 WL 1326258 (Fla. 5th DCA 2011). We once again express conflict with our sister court in Williams v. State, 40 So.3d 72 (Fla. 4th DCA 2010), review granted, 64 So.3d 1262 (Fla.2011).
The convictions and judgments on all other counts are affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED.
SAWAYA and MONACO, JJ., concur.